Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 19, and 20 have been amended. Claims 1-2, 4-8, 10-20 are still pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. (US 20150182191 A1) in view of Laviola et al. (US 20190251327 A1).
Regarding claim 1, Caluser et al. teaches a method for image storage, implemented on at least one machine each of which has at least one processor and at least one storage device (see para [0051]; “TDMD chassis 40 containing hardware, which is referred to hereafter as a processor 41, having programmed thereon software (described in detail below), a storage device 39”) comprising: obtaining a first image of a subject; wherein the first image is a scanning image (see para [0010]; “To acquire image data for an entire breast volume, the operator usually follows a scanning protocol, wherein the scanning is performed in parallel rows, in the transverse or longitudinal direction relative to the patient's body axes, or radial and anti radial direction relative to the nipple. The individual ultrasound images acquired from the scan represent a 2D plane segments with x and y coordinates and known resolution parameters. Each ultrasound image has a certain orientation and position in space and the volume of interest to be scanned. The ultrasound images are obtained with the handheld transducer and ultrasound machine in sequence at a known frequency, while the transducer is moved over the patient's skin”); obtaining a second image of the subject, the second image including scan status information of the subject, the scan status information being associated with a status of the subject when the first image is acquired (see Fig. 1; mapping the breast surface contour using optical cameras and a three dimensional mapping display system (TDMD) 20, para [0130]; “optical cameras 452 are able to analyze the skin surface pattern and identify unique patterns on the skin in the absence of applied markers. According to various embodiments, the unique skin patterns may be determined based on the position of freckles, scars, or natural marks on the skin, or based on the skin texture” see also para [0084]; “The relative position and changes in the breast surface contour 312 may be measured and tracked with 2D or 3D coordinates using an overhead tracking system, such as, for example, overhead tracking system 43 or overhead camera (FIG. 1). Alternatively, a reflective ink line drawn along the breast surface contour 312 may be used to define and track the breast surface contour 312 using TDMD with the overhead camera system 43 of FIG. 1”), wherein the second image is an optical image (see para [0128]; “These optical cameras 452 acquire surface images of the skin 450 while scanning”); wherein a shooting angle of the second image is the same as or similar to a scanning angel of the first image, and wherein a shooting region of the second image is the same as or similar to a scanning region of the first image (see para [0047]; “the images from an image-producing handheld device different from an ultrasound probe, such as a handheld gamma camera, near infrared handheld probe, or the like, may be positionally calibrated to the probe in a similar way to the ultrasound probe image calibration described below. These types of handheld imaging devices may be positionally tracked in real time in reference to anatomical reference sensors using similar methods as those described below, with the position information for the associated images determined in real time and displayed in correlation with the images obtained with the tracking methods described below or over other body maps or images after position registration” see also para [0142]; “The surface and volume registration and alignment between multiple volumetric 3D images can be performed using the same methods described for area or volume segments obtained with 2D ultrasound probe 34. Since the 3D ultrasound probe 492 is not usually moved during the acquisition of a volume image, there is no need to track the probe speed and match the frame rate automatically. However, the motion of the 3D probe during a 3D image acquisition can lead to suboptimal images, therefore, the handheld 3D probe motion during a 3D probe acquisition can be detected and prompt to rescan the underlying volume without probe motion. The surface and volumetric realignment can be performed with the use of common surface marker detection when using optical or infrared camera(s) attached to the 3D probe, or volumetric common points, as described for the 2D ultrasound probes. The probe skin contact can be determined using the same methods described above for 2D ultrasound probe 34” calibrating and tracking photographic imaging device positionally in a similar way to the ultrasound probe imaging device implies a shooting angle and region of the second image is the same as or similar to a scanning angel and region of the first image). Additionally, Caluser et al.  teach storing the 2D and 3D images see para [0141] but not specifically disclose storing both the optical and scanning images in the same file. However, 
Laviola et al. teaches storing the second image correspondingly with the first image comprises storing the second image and the first image in a same file (see para [0025]; “the photographic image can additionally be stored on a storage medium, such as a hard drive, CD-ROM, flash drive or diskette, for reconstruction or playback at a later time” see also para [0030]; “the ultrasound image can additionally be stored on a storage medium, such as a hard drive, CD-ROM, flash drive or diskette, for reconstruction or playback at a later time” storing photographic and ultrasound image on storage medium implies storing both first and second image at the same file). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Laviola et al. in order to access remotely by the navigation system via communications network (see para [0025]). 
Regarding claim 8, the rejection of claim 1 is incorporated herein, 
Laviola et al. in the combination further teach wherein the first image and the second image are acquired simultaneously (see Fig. 1, Step 110, S170, para [0013]; “In another aspect, the technology relates to a method for imaging a breast of a patient, the method includes: acquiring a first photographic image of a breast; displaying a visual representation of the breast, wherein the visual representation is based at least on the first photographic image; scanning the breast with an ultrasound probe, wherein scanning the breast causes the breast to deform; and while scanning the breast: acquiring a second photographic image of the breast, the second photographic image depicting the deformed breast; and displaying a second visual representation of the breast, wherein the second visual representation is based at least on the second photographic image”). 
Regarding claim 10, the rejection of claim 1 is incorporated herein, 
Caluser et al. in the combination further teach wherein the first image is acquired by a scanning device and the second image is acquired by a piece of photographic equipment; or the first image is acquired by a first component of a scanning device, and the second image is acquired by a second component of the scanning device (see para [0010]; “To acquire image data for an entire breast volume, the operator usually follows a scanning protocol, wherein the scanning is performed in parallel rows, in the transverse or longitudinal direction relative to the patient's body axes, or radial and anti radial direction relative to the nipple. The individual ultrasound images acquired from the scan represent a 2D plane segments with x and y coordinates and known resolution parameters. Each ultrasound image has a certain orientation and position in space and the volume of interest to be scanned. The ultrasound images are obtained with the handheld transducer and ultrasound machine in sequence at a known frequency, while the transducer is moved over the patient's skin” see also para [0079]; “the 3D positions of individual ultrasound frames, multiple ultrasound frames or corresponding reconstructed volume or volumes obtained with TDMD 20, can be registered with and represented over a body diagram or body part diagram, including realistic maps obtained from the patient's measurements, real patient photographic data or other imaging modality data like CT, Mammograms, MRI, PET, SPECT, etc”).
Regarding claim 11, the rejection of claim 1 is incorporated herein, 
Caluser et al. in the combination further teach wherein the first image includes a 2D image (see para [0073]; “At step 108, responsive to a command from the operator to "freeze" a 2D still image of interest or capture video cine loops or 3D images, the current image or video clip is frozen or captured and subsequently saved at step 110 in TDMD computer 40 or a host computer with the position and orientation of the patient's body and positional information associated with ultrasound probe 34 and sensors 48, 49 to each frame or set of frame images”).
Laviola et al. in the combination further teach the second image includes a video frame; or the first image includes a 3D image, and the second image includes a video (see para [0025]; “In some embodiments, the photographic image is a basic digital photograph of the breast captured from a digital camera, or may be a frame or image captured from a digital video camera”).
Regarding claim 19, the rejection of claim 1 fully incorporated here and the rejection of claim 1 is equally applicable here (see also Laviola et al., para [0069]; “instructions executable by computer system 600 that can be stored on computer storage medium and other tangible mediums and transmitted in communication media. Computer storage media includes volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules, or other data. Combinations of any of the above should also be included within the scope of readable media. In some embodiments, computer system 600 is part of a network that stores data in remote storage media for use by the computer system 600” of Laviola et al).
Regarding claim 20, the rejection of claim 1 is fully incorporated herein and the rejection claim 1 is equally applicable here.

Claims 2, 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al.  in view of Laviola et al. as applied to claims above, and further in view of Moriya (US 20120183188 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein.  The combination of Caluser et al. and Laviola et al. does not teach as further claimed, but Moriya teaches further comprising: storing the scan status information correspondingly with the first image (see para [0011]; “an image reading report storage unit for storing an image reading report that includes a lesion character representing lesion contents of a lesion area in the first medical image”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Moriya in order to allow the position and character string lesion area to be accurately recognized (see para [0011]).
Regarding claim 12, the rejection of claim 1 is incorporated herein.  Laviola et al. in the combination teach further comprising; outputting, based on the request, the first image and the second image for display (see para [0007]; “acquiring a photographic image of a surface of the breast; based on the photographic image, generating a surface map of the breast; displaying a visual representation of the breast; identifying a region of interest on the surface of the breast based on the visual representation; displaying the visual representation of the breast with an indicator indicating the identified region of interest; acquiring ultrasound images of the breast with an ultrasound probe; and during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”). 
Moriya in the combination further teaches receiving, from a user, a request for viewing the first image (see para [0074]; “Image processing workstation 3 is a computer for performing image processing on a medical image V obtained from modality 1 or image storage server 2 in response to a request from a radiological image reader and displaying an image generated by the image processing”).
Regarding claim 13, the rejection of claim 12 is incorporated herein.  Laviola et al. in the combination further teach comprising: outputting, based on the request, the scan status information for display (see para [0042]; “Navigation system 130 may then use a transformation matrix to reformat the visual representation of the breast surface and/or an x-ray image being displayed so that surface of the breast and/or the slice of tissue being displayed is in the same plane and in the same orientation as the field of view of the ultrasound probe of ultrasound imaging system 140” see also para [0038]; “Skilled persons will understand that the x-ray image volume obtained by x-ray imaging system 170 can be transmitted to navigation system 130 at any point in time and is not necessarily transmitted immediately after obtaining the x-ray image volume, but instead can be transmitted on the request of navigation system 130”).
Regarding claim 18, the rejection of claim 1 is incorporated herein. 
Moriya in the combination further teaches further comprising: determining the scan status information by analyzing the second image (see para [0020]; “calculating a position in the second medical image corresponding to the position of the lesion area and storing the calculated position as a link position”).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over of Caluser et al. in view of Laviola et al. as applied to claims above, and further in view of Nonaka (JP 200014888 6A). 
Regarding claim 4, the rejection of claim 1 is incorporated herein.  The combination of Caluser et al and Laviola et al does not teach as further claimed, but 
Nonaka teaches wherein the storing the second image correspondingly with the first image comprises: obtaining, based on the second image, character stream data corresponding to the second image (see para [0021]; “A first aspect of the present invention forms a bitstream in which a medical moving image is compression-encoded, and encodes and multiplexes additional information relating to the medical moving image in a user data area of the bitstream to form a plurality of encoded bitstreams”); and storing the character stream data correspondingly with the first image (see para [0027]; “An encoder, a multiplex encoder that encodes and multiplexes additional information regarding the medical moving image into a user data area of the bitstream to form a multiple encoded bitstream, and stores the multiple encoded bitstream”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Nonaka in order to manage character information such as moving images and medical charts and facilitate the retrieval of medical data (see para [0027]).
Regarding claim 5, the rejection of claim 4 is incorporated herein.  
see para [0027]; “An encoder, a multiplex encoder that encodes and multiplexes additional information regarding the medical moving image into a user data area of the bitstream to form a multiple encoded bitstream, and stores the multiple encoded bitstream” a multiplex encoder that encodes and multiplexes implies performing serialization).
Regarding claim 6, the rejection of claim 4 is incorporated herein.  
Nonaka in the combination further teaches wherein the storing the character stream data correspondingly with the first image comprises: storing the first image in a first storage file, the first storage file including a first storage space; and storing the character stream data in the first storage space of the first storage file (see para [0030]; “The encoding device shown in FIG. 1 converts a plurality of still images into a series of moving images, forms a bit stream by encoding the moving images according to, for example, MPEG2 (Moving Pictures Experts Group 2) standard, and in the bit stream, Video additional data (additional information) relating to a moving image is multiplexed, and other still images, voices, etc. are also multiplexed and stored in the storage means 48”).
Regarding claim 7, the rejection of claim 4 is incorporated herein.  
Nonaka in the combination further teaches wherein the storing the character stream data correspondingly with the first image comprises: storing the first image in a second storage file, the second storage file including a second storage space; storing the character stream data in a third storage file; and storing path information of the third storage file in the second storage space of the second storage file (see para [0046]; “The medical image transmission device 22 regards a large number of still images acquired from the still image data generation device 21 as moving images and converts them into moving images to which the MPEG2 standard can be applied. The moving image is differentially compressed using a predictive coding method of MPEG2 called motion compensation frame prediction to form an MPEG2 bit stream. After that, additional information, such as the subject's name and shooting location, is multiplexed and stored” see also para [0052]; “The editing unit 31 is composed of, for example, a CPU, captures still image data in response to a command from the input unit 33, processes and edits the captured still image data, stores the processed still image data in the storage unit 32, and stores the stored data in the CRT. Or the like is displayed on the display unit 34, or sent to the still image/moving image conversion unit 35”).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Caluser et al. in view of Laviola et al. and Moriya as applied to claims above, and further in view of Nonaka.
Regarding claim 14, the rejection of claim 12 is incorporated herein.  Laviola et al. in the combination further teaches outputting, based on the request, the first image and the second image (see para [0007]; “acquiring a photographic image of a surface of the breast; based on the photographic image, generating a surface map of the breast; displaying a visual representation of the breast; identifying a region of interest on the surface of the breast based on the visual representation; displaying the visual representation of the breast with an indicator indicating the identified region of interest; acquiring ultrasound images of the breast with an ultrasound probe; and during acquisition of the ultrasound images, updating the display of the visual representation based at least in part on the acquired ultrasound images”). However, the combination of Caluser et al, Laviola et al and Moriya as a whole fails to teach as further recited, but Nonaka teaches wherein the outputting, based on the request, the first image and the second image for display comprises: obtaining, from a first storage file, the first image; obtaining, from a first storage space of the first storage file, character stream data corresponding to the second image (see para [0027]; “A storage unit, a transmission unit that extracts and outputs a plurality of encoded bitstreams from the storage unit, a communication medium that transmits the plurality of encoded bitstreams”); generating, based on the character stream data, the second image (see para [0027]; “An encoder, a multiplex encoder that encodes and multiplexes additional information regarding the medical moving image into a user data area of the bitstream to form a multiple encoded bitstream, and stores the multiple encoded bitstream”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching as taught by Nonaka in order to manage character information such as moving images and medical charts and facilitate the retrieval of medical data (see para [0027]).
Regarding claim 15, the rejection of claim 14 is incorporated herein.  
Nonaka in the combination further teaches wherein the generating, based on the character stream data, the second image comprises: generating the second image by performing a deserialization process on the character stream data (see para [0027]; “A multiplex decoder that separates and decodes additional information relating to a medical moving image that is encoded and multiplexed in a user data area of a multiple-encoded bitstream; and compression-encoded from the multiple-encoded bitstream. And a decompression decoder for separating and decompressing a medical moving image, and a medical data processing system”).
Regarding claim 16, the rejection of claim 12 is incorporated herein.  
Nonaka in the combination further teaches wherein the outputting, based on the request, the first image and the second image for display comprises: obtaining, from a second storage file, the first image; obtaining, from a second storage space of the second storage file; path information of a third storage file that stores character stream data corresponding to the second image (see para [0027]; An encoder, a multiplex encoder that encodes and multiplexes additional information regarding the medical moving image into a user data area of the bitstream to form a multiple encoded bitstream, and stores the multiple encoded bitstream. A storage unit, a transmission unit that extracts and outputs a plurality of encoded bitstreams from the storage unit, a communication medium that transmits the plurality of encoded bitstreams, and a reception unit that receives the transmitted plurality of encoded bitstreams”), obtaining, based on the path information, the third storage file; obtaining, from the third storage file, the character stream data corresponding to the second image; generating, based on the character stream data, the second image (see para [0037]; “Other additional data such as still images and audio are written in a predetermined area of the bitstream to form a multi-coded bitstream. It should be noted that each of the above-mentioned data is temporarily buffered so that it can be output at a timing such that it can be multiplexed at an appropriate position in the MPEG2 bit stream. After multiplexing, the multiple coded bitstream is written and stored in the storage means 48. The accumulated data can be accessed as a database anytime, anywhere.”, see also para [0052]; “The editing unit 31 is composed of, for example, a CPU, captures still image data in response to a command from the input unit 33, processes and edits the captured still image data, stores the processed still image data in the storage unit 32, and stores the stored data in the CRT. Or the like is displayed on the display unit 34, or sent to the still image/moving image conversion unit 35”); and outputting, based on the request, the first image and the second image (see para [0048]; “The medical image receiving device 24 expands the compressed moving image data carried in the MPEG2 bit stream transmitted from the communication medium 23 and displays a moving image or an original still image on the display unit in real time on the display unit”).
Regarding claim 17, the rejection of claim 16 is incorporated herein.  Nonaka in the combination further teaches wherein the generating, based on the character stream data, the second image comprises: generating the second image by performing a deserialization process on the character stream data (see para [0027]; “A multiplex decoder that separates and decodes additional information relating to a medical moving image that is encoded and multiplexed in a user data area of a multiple-encoded bitstream; and compression-encoded from the multiple-encoded bitstream. And a decompression decoder for separating and decompressing a medical moving image, and a medical data processing system”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668